97 Mich. App. 629 (1980)
296 N.W.2d 131
DEERING
v.
UNIONVILLE-SEBEWAING AREA SCHOOLS
Docket Nos. 46569, 46570.
Michigan Court of Appeals.
Decided May 20, 1980.
John L. Weslowski, for plaintiff.
Mellinger & Mahlberg, for defendant.
Before: D.C. RILEY, P.J., and R.B. BURNS and N.J. KAUFMAN, JJ.
PER CURIAM.
Plaintiff appeals as of right from a decision of the Michigan Employment Relations Commission which provided that defendant did not violate the public employment relations act, MCL 423.201 et seq.; MSA 17.455(1) et seq., by discharging plaintiff from its employ.
Plaintiff was discharged from employment as a bus driver for the defendant on March 10, 1978. Plaintiff thereupon filed a charge with the Michigan Employment Relations Commission (MERC) alleging, in effect, that his discharge was precipitated by his efforts at organizing his co-workers to obtain higher wages and increased benefits. On the basis of this charge, a hearing was held before an administrative law judge.
After taking extensive testimony from various witnesses, including plaintiff, the administrative law judge concluded that the record did not establish that plaintiff was discharged for any protected activity within the meaning of MCL 423.209; MSA 17.455(9). The judge found that plaintiff's participation in lawful concerted activities under § 9, infra, was minimal and that the actual moving cause for his discharge was the issuance of two unsafe driving reprimands against him. Plaintiff then appealed this decision to the full commission. On July 20, 1979, the commission upheld and adopted the recommended order and decision of *631 the administrative law judge and thereby gave rise to this appeal.
MCL 423.209; MSA 17.455(9) provides:
"It shall be lawful for public employees to organize together or to form, join or assist in labor organizations, to engage in lawful concerted activities for the purpose of collective negotiation or bargaining or other mutual aid and protection, or to negotiate or bargain collectively with their public employers through representatives of their own free choice."
Additionally, MCL 423.210; MSA 17.455(10) of the PERA provides that: "[i]t shall be unlawful for a public employer or an officer or agent of a public employer * * * to interfere with, restrain or coerce public employees in the exercise of their rights guaranteed in section 9".
MERC found that plaintiff's discharge was not related to or precipitated by his assertion of his § 9 rights, supra. It is this determination which we are called upon to review.
The standard of appellate review of MERC findings of fact is set forth in the labor mediation act as follows:
"* * * The findings of the board with respect to questions of fact if supported by competent, material and substantial evidence on the record considered as a whole shall be conclusive." MCL 423.23(e); MSA 17.454(25)(e).
This standard comports with Const 1963, art 6, § 28, which sets forth the minimum constitutional scope of judicial review of administrative decisions:
"All final decisions, findings, rulings and orders of any administrative officer or agency existing under the constitution or by law, which are judicial or quasi-judicial *632 and affect private rights or licenses, shall be subject to direct review by the courts as provided by law. This review shall include, as a minimum, the determination whether such final decisions, findings, rulings and orders are authorized by law; and, in cases in which a hearing is required, whether the same are supported by competent, material and substantial evidence on the whole record."
This review requires careful consideration of both sides of the record with due deference being given to administrative expertise. We do not "invade the province of exclusive administrative factfinding by displacing an agency's choice between two reasonably differing views". See MERC v Detroit Symphony Orchestra, Inc, 393 Mich. 116, 124; 223 NW2d 283 (1974).
We have reviewed the record and find sufficient support for the findings of the administrative law judge and the commission. There was adequate evidence to find that plaintiff was discharged for reasons other than assertion of his § 9 rights, supra. For instance, one of plaintiff's fellow bus drivers testified that, although there was a negotiating committee which represented the bus drivers' interests before the Board of Education, plaintiff never served on this committee nor was he authorized to speak for the drivers. Also, the superintendent of the Unionville-Sebewaing Schools reiterated that plaintiff never acted as spokesperson for the bus drivers. Moreover, the superintendent indicated that plaintiff had been reprimanded for his driving in the past and stated that, in his opinion, plaintiff's poor driving jeopardized the safety of the children in the school district.
In view of the foregoing, we conclude that MERC's findings were supported by competent, material and substantial evidence on the record.
Affirmed.